Citation Nr: 9932858	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  99-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) for amputation of the right toe.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that denied benefits under 
38 U.S.C.A. § 1151 for amputation of the right toe.


REMAND

The veteran testified before the undersigned sitting at the 
RO in May 1999 to the effect that he lost his right toe to 
amputation because of inadequate treatment for a blister on 
this toe received at a VA medical facility beginning in July 
1996.  A review of the statement of the case sent to the 
veteran reveals that VA medical reports of the veteran's 
treatment from March 1994 to March 1998 were considered with 
regard to the veteran's claim.  A review of the evidence in 
the veteran's VA claims folder contains reports of his VA 
treatment beginning in August 1996, but do not contain the VA 
reports of his treatment from March 1994 to August 1996.  Due 
process requires that the Board review all relevant documents 
in the preparation of a decision.  38 C.F.R. §§ 19.4, 19.7 
(1999).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should associate the reports 
of the veteran's treatment from March 
1994 to August 1996 with the appellate 
record.  If these records are kept in a 
temporary claims folder at the RO they 
should be associated with the appellate 
record for review by the Board.  If these 
records are not found at the RO, 
duplicate copies should be obtained from 
the appropriate VA medical facility for 
association with the veteran's appeal.

2.  After the above records have been 
associated with the appellate record, the 
RO should review all relevant evidence 
received with regard to the claim being 
considered in this appeal since issuance 
of the supplemental statement of the 
case.  If any evidence not considered 
previously has been added to the record, 
and action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case (if issued) before the file is returned to the Board.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


